     ALANNA D. COOPERSMITH, SBN 248447
1    Attorney at Law,
     717 Washington Street
2    Oakland, California 94607
     T-(510) 628-0596
3    F-(866) 365-9759
     alanna@eastbaydefense.com
4
     Attorney for Defendant
5    VICTOR PALOMARES
6          UNITED STATES DISTRICT COURT, NORTHERN DISTRICT OF CALIFORNIA
7
                               SAN FRANCISCO DIVISION

8                                                          NO. 19-CR-00412RS
     UNITED STATES OF AMERICA,
9

10
             Plaintiff,
                                                           STIPULATION AND ORDER FOR
11           vs.                                           CONTINUANCE OF CHANGE OF
                                                           PLEAHEARING AND EXCLUSION
12   VICTOR PALOMARES,                                     OF TIME
13
             Defendant.
14

15
             Upon review of the stipulation between the parties, and for good cause shown, it is
16
     hereby ORDERED that:
17
             1. The change of plea or trial setting hearing of May 19, 2020 is continued to 2:30 p.m.
18
     on July 28, 2020.
19
             2. Time between May 19, 2020 and July 28, 2020 shall be excluded under the Speedy
20
     Trial Act.
21
             3. The continuance is necessary to the effective preparation of counsel.
22
             4. Exclusion of time through July 28, 2020 is warranted in that the ends of justice to be
23
     served by the continuance outweigh the best interests of the public and the defendant in a speedy
24
     trial. 18 U.S.C. § 3161(h)(7)(A).
25
             IT IS SO ORDERED.
26           $SULO
     DATED: __________________
27                                                           __________________________________
                                                             HON. RICHARD SEEBORG
28                                                           United States District Court Judge

                                                     -3-
     19-CR-412 RS Stip. & Order to Continue
